Citation Nr: 1410614	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO. 13-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel








INTRODUCTION

The Veteran's service included service in the Philippine Commonwealth Army from December 1941 to April 1942 and November 1944 to March 1945. The Veteran was a prisoner of war from April 10, 1942 to April 13, 1942. The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. In that decision, the RO denied service connection for the Veteran's cause of death.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in July 2005. The underlying cause of death listed on his death certificate was arteriosclerotic heart disease.

2. Atherosclerosis is a distinct and common form of arteriosclerotic heart disease.

3. The Veteran was a prisoner of war from April 10, 1942 to April 13, 1942.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1110, 1113, 1116, 1137, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013). In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Merits of the Claim

The death of a Veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or, that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

The first requirement of a current disability will always have been met, with the current disability being the condition that caused the Veteran to die. However, the last two requirements for a service connection claim must be supported by the record. See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include atherosclerosis, manifesting themselves to a certain degree at any point after service are specific to former prisoners of war (POWs). 38 C.F.R. §§ 3.307, 3.309(c)(1). For atherosclerosis, the disease must have manifested to a degree of 10 percent or more at any time after discharge or release from active service. 38 C.F.R. § 3.307(a)(5). Service connection for atherosclerosis based on the presumption in favor of diseases specific to former POWs does not require that the POW have been detained for a minimum period of time. See 38 C.F.R. §§ 3.309(c)(1), 3.309(c)(2).

The appellant contends that the Veteran's cause of death is entitled to service connection. Based on the evidence of record, the Board finds that service connection for the Veteran's cause of death based on the presumption in favor of diseases specific to former POWs is warranted. 

First, the Veteran is a former POW for VA purposes. In a July 1998 administrative decision, VA determined that the Veteran was a POW from April 10, 1942, to April 13, 1942. As such, the Veteran qualifies for the presumption in favor of diseases specific to former POWs. See 38 C.F.R. § 3.309(c)(1).

Second, the Veteran's July 2005 death certificate indicates that the underlying cause of his death was arteriosclerotic heart disease, which is not a listed disease for the purposes of the POW presumption. See 38 C.F.R. § 3.309(c)(1). However, atherosclerosis is a listed disease, and is a distinct and common form of arteriosclerotic heart disease. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 144, 172 (32d ed. 2012). As atherosclerosis is a type, or subset, of arteriosclerotic heart disease, and there is no further medical evidence of record providing further information on the Veteran's cause of death, the Board finds that the notation of arteriosclerotic heart disease encompasses atherosclerosis for the purposes of presumptive service connection based on the Veteran's status as a former POW. See 38 C.F.R. § 3.309(c)(1). As arteriosclerotic heart disease was noted to be the Veteran's underlying cause of death, and the term encompasses atherosclerosis, the evidence is at least in equipoise concerning the element of a current listed disability. See 38 C.F.R. § 3.102; Carbino, 10 Vet. App. at 509. Further, the Board finds that the Veteran's heart disease manifested to a compensable level after his separation. The Veteran separated from active duty service in March 1945 and the disease had manifested sufficiently by July 2005 to be noted as the underlying cause of the Veteran's death. See 38 C.F.R. § 3.307(a)(5); 3.309(c)(1). 

As the Veteran was a former POW and arteriosclerotic heart disease, which encompasses atherosclerosis, manifested to a compensable degree post-service, in-service incurrence of the disease is presumed. See 38 C.F.R. §§ 3.307(a)(5), 3.309(c)(1). Therefore, service connection is warranted. As arteriosclerotic heart disease was listed as the underlying cause of the Veteran's death on his July 2005 death certificate, service connection for the cause of the Veteran's death is warranted. 38 C.F.R. § 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


